Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 101

1.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
2.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significant more for the following reasons.
Regarding step 1, claim 1 is a method, claim 8 is an apparatus, and claim 15 is a computer program product, so they fall within one of the four statutory categories.
Referring to claim 1, regarding step 2A prong 1, claim 1 is directed to an abstract idea. Claim 1 recites the limitations “receiving an input signal matrix, wherein the input signal matrix comprises a plurality of to-be-processed signals that are capable of processing by a computer”, “interleaving the input signal matrix to obtain an interleaved signal matrix”, “partitioning the interleaved signal matrix to obtain a plurality of partitioned signal matrices”, “receiving a weight matrix, wherein the weight matrix comprises a plurality of weight coefficients”, “interleaving the weight matrix to obtain an interleaved weight matrix”, “processing the interleaved weight matrix to obtain a plurality of sparsified partitioned weight matrices”, “performing matrix multiplication on the sparsified partitioned weight matrices and the partitioned signal matrices to obtain a plurality of matrix multiplication results, wherein the matrix multiplication is performed on a sparsified partitioned weight matrix and a partitioned signal matrix corresponding to the sparsified partitioned weight matrix to obtain a matrix multiplication result, and wherein each of the matrix multiplication results comprises a plurality of output signals that are capable of processing by the computer”, and “outputting a signal processing result comprising the matrix multiplication results.”  Under the broadest reasonable interpretation, these limitations cover performance of the limitations in the mind. There is nothing in the claim that precludes the steps from practically being performed in the mind, perhaps even with the use of a pen and paper. Therefore, the limitations falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Referring to claim 1, regarding step 2A prong 2, the claim does not recite any additional elements.  However, those additional elements do not integrate the judicial exception into a practical application. Claim 1 recites “processing by a computer”.  The computer maybe a generic computer, i.e., see Fig. 12 and paras. [0104]-[0110]. Accordingly, the abstract idea is not integrated into a practical application. 
Regarding step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applying an exception using a generic computer cannot provide an inventive concept. The claim is not patent eligible.
Regarding claims 2-7, they do not add any feature or subject matter that would resolve the non-statutory deficiencies of the independent claim from which it depend.  They are therefore rejected for essentially the same reasons as claim 1.
Referring to claim 8, regarding step 2A prong 1, claim 8 is directed to an abstract idea. Claim 8 recites the limitations (1) an input interface configured to: “receive an input signal matrix, wherein the input signal matrix comprises a plurality of to-be-processed signals that are capable of processing by a computer”, and “receive a weight matrix, wherein the weight matrix comprises a plurality of weight coefficients”; and (2) a processor coupled to the input interface and configured to: “interleave the input signal matrix to obtain an interleaved signal matrix”, “partition the interleaved signal matrix to obtain a plurality of partitioned signal matrices”, “interleave the weight matrix to obtain an interleaved weight matrix”, “process the interleaved weight matrix to obtain a plurality of sparsified partitioned weight matrices”, and “perform matrix multiplication on the sparsified partitioned weight matrices and the partitioned signal matrices to obtain a plurality of matrix multiplication results, wherein the matrix multiplication is performed on a sparsified partitioned weight matrix and a partitioned signal matrix corresponding to the sparsified partitioned weight matrix to obtain a matrix multiplication result, and wherein each of the matrix multiplication results comprises a plurality of output signals that are capable of processing by the computer”, and “an output interface coupled to the processor and configured to output a signal processing result comprising the matrix multiplication results.”  Under the broadest reasonable interpretation, these limitations cover performance of the limitations in the mind. There is nothing in the claim that precludes the steps from practically being performed in the mind, perhaps even with the use of a pen and paper. Therefore, the limitations falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Referring to claim 8, regarding step 2A prong 2, the claim does not recite any additional elements.  However, those additional elements do not integrate the judicial exception into a practical application. Claim 8 recites signal processing apparatus [having input interface and processor].  The signal processing apparatus maybe a generic computer, i.e., see Fig. 12 and paras. [0104]-[0110]. Accordingly, the abstract idea is not integrated into a practical application. 
Regarding step 2B, claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applying an exception using a generic computer cannot provide an inventive concept. The claim is not patent eligible.
Regarding claims 9-14, they do not add any feature or subject matter that would resolve the non-statutory deficiencies of the independent claim from which it depend.  They are therefore rejected for essentially the same reasons as claim 8.
Referring to claim 15, regarding step 2A prong 1, claim 15 is directed to an abstract idea. Claim 15 recites the limitations “receive an input signal matrix, wherein the input signal matrix comprises a plurality of to-be-processed signals that are capable of processing by a computer”, “interleave the input signal matrix to obtain an interleaved signal matrix”, “partition the interleaved signal matrix to obtain a plurality of partitioned signal matrices”, “receive a weight matrix, wherein the weight matrix comprises a plurality of weight coefficients”, “interleave the weight matrix to obtain an interleaved weight matrix”, “process the interleaved weight matrix to obtain a plurality of sparsified partitioned weight matrices”, “perform matrix multiplication on the sparsified partitioned weight matrices and the partitioned signal matrices to obtain a plurality of matrix multiplication results, wherein the matrix multiplication is performed on a sparsified partitioned weight matrix and a partitioned signal matrix corresponding to the sparsified partitioned weight matrix to obtain a matrix multiplication result, and wherein each of the matrix multiplication results comprises a plurality of output signals that are capable of processing by the computer”, and “output a signal processing result comprising the matrix multiplication results.”  Under the broadest reasonable interpretation, these limitations cover performance of the limitations in the mind. There is nothing in the claim that precludes the steps from practically being performed in the mind, perhaps even with the use of a pen and paper. Therefore, the limitations falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Referring to claim 15, regarding step 2A prong 2, the claim does not recite any additional elements.  However, those additional elements do not integrate the judicial exception into a practical application. Claim 15 recites, in the preamble, “computer program product comprising computer-executable instructions for storage on a non-transitory computer-readable storage medium that, when executed by a processor, cause a signal processing apparatus”.  The signal processing apparatus maybe a generic computer, i.e., see Fig. 12 and paras. [0104]-[0110]. Accordingly, the abstract idea is not integrated into a practical application. 
Regarding step 2B, claim 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applying an exception using a generic computer cannot provide an inventive concept. The claim is not patent eligible.
Regarding claims 16-20, they do not add any feature or subject matter that would resolve the non-statutory deficiencies of the independent claim from which it depend.  They are therefore rejected for essentially the same reasons as claim 15.
Conclusion

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cited reference is art of interest.

5.	The following is an examiner’s statement of reasons for allowance: the recorded references do NOT teach or suggest the signal processing method, comprising:
  receiving an input signal matrix, wherein the input signal matrix comprises a plurality of to-be-processed signals that are capable of processing by a computer;
 interleaving the input signal matrix to obtain an interleaved signal matrix;
 partitioning the interleaved signal matrix to obtain a plurality of partitioned signal matrices;
 receiving a weight matrix, wherein the weight matrix comprises a plurality of weight coefficients;
 interleaving the weight matrix to obtain an interleaved weight matrix; processing the interleaved weight matrix to obtain a plurality of sparsified partitioned weight matrices;
 performing matrix multiplication on the sparsified partitioned weight matrices and the partitioned signal matrices to obtain a plurality of matrix multiplication results, wherein the matrix multiplication is performed on a sparsified partitioned weight matrix and a partitioned signal matrix corresponding to the sparsified partitioned weight matrix to obtain a matrix multiplication result, and wherein each of the matrix multiplication results comprises a plurality of output signals that are capable of processing by the computer; and
 outputting a signal processing result comprising the matrix multiplication results	 
features as recited in independent claim 1.  Similar language is used in independent claims 8 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri from 9:30am to 2:30pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mehta Jyoti, can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is:
			Official	 	(571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Tan V Mai/ 		Primary Examiner, Art Unit 2182